Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146024                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 146024
                                                                    COA: 301253
                                                                    Iosco CC: 09-004926-FC
  JIMMIE ALLEN NELSON,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 23, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for consideration of the defendant’s
  remaining issues. Even absent concrete proof of a particular act causing death, the
  circumstantial evidence was legally sufficient, when viewed in the light most favorable to
  the prosecution, to prove beyond a reasonable doubt that the defendant caused the
  victim’s death with malice. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining question presented should be reviewed by this
  Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           h0130                                                               Clerk